PD-0224-15

             V^\\k\ Edwards.
             Pvarme>/-\ UrV\\
             Woo m      Id5^
              Ro5harooTxTte83 "                        FILED IN
                                               COURT OF CRIMINAL APPEALS

            C_ourV c& (jf\m\ra\ Kppeate              feb 27 :::j

            ^uprexne: (LoarV 6u\\^\aq              Abel Acosta, Clerk
                P.O.Box \150B
             Au^Vva, Texas n<2>>1\\
             R£\ Endowed VAoVicn

Enclosed \9> a WoYxon for Ex-tene>\m o9 T\me:, C^uki
you please ft\e. 2>a\d matter* and br\nq W-te ^he.
dourte oWenVion?
N/our aoavatence. vc\ -W\\a \mb \tf\W be. cyeotefy appeciofai

                                      Re3pec^\W 3ubmv\ted,
                                          \<€:\\-h Edv\iG»rdS
                                          1TXL Ud. V5HU41

            COURTOFCR^IWAUPPj^s
                       \N TY\E
             CourV c>9 Cjr\m\na\ Appeote
                  Aa^Wn >TeixaS
                  \<e\Vr^ Edwards
                         v.

                The^ 9ta\e of Texas
              from kp&d W> o^\:V-0\m-P.a
             Tr\a\ tnaSe ^         P\7-\)nU\-\<
                  Dq\\qQ>     (LounVy
       WfrV V\oV\on £or Extension o£ VVme \o fi\e
            PeMVion Vbr PiscreVionary V>eN/\ew

To -Ybe fcr\orob\e lodges oP We CmrVdP Cx\m\rd Krjpeatev
    Carres nowi Ue\^b Edwards PeVrViorer ard Pv\es Wi\s md\cn
for on extension o9 Sixty ((cOWys \n vib\ch ^ro 9v"fe a PeVrHcn
for D\s(ire¥\crary UeMlevAi. \n Supportr oP-VHs moWon appelant2h:w
-the (kurV We vo\\oW\OQi
                              \.
    The. PeWWorer Was (Lcn\f\(Lkd \n We MIL Q\sVr\c^ CcurV o£
 OoUofl tounVy Texas oP W\e offense oP Harffoiinhler, \(\ Cause
 iVioner appealed -fe Wie tourV oP Appeals 5H1 Sypr&rre Tudiciial
 O'isVridk The: Gnse vce affirmed sn Tnnnnry 7i,^)£
     ^£ present- dead lint fer RUryj *& ft*Kcn for DisdreHmory
 Review \e> >ehunry ?l> ?())*> «Tte Petitioner has nor requested
 any extension prior fe Wis request
                                 iti.
    Petitionee's request for on exAenSim \s based upon We fottoNJxog fccte1.
 Petitioner was noV informed of We decL\s\on o? -Moe dnwV o£ appeals \n a&
 \rming tils ease "nti\ Tnnnnry ^ Ml qince tiaV time PeVxKaner Vxis been
 oWemptim -ro qa\n legal representor* \n Hms> ma\\er. U\s a-Wnr oey on ~Vtie
 appealilliej^xcb—-, has \nformed Petitioner tirttf^ne WA\ noV represent hvm
 on -Mne Petition for Discretionary Qe^ievJ,
     \idtiereCore. Petitioner prays -\ti\S CrurV grant -Vh\s motion and expend We decdllte
for CUino, 4tie Q-tition for D'\sere,tionary 'fteMevJ In tee Vio EM241K Ao April fljtol^



                                                  Wtitioner, pro Se.
                                                  Texas DepartimenV oP £rim\m\ 3ueke
                                                    ^mse>/-l              Uniti

                                                    Rcflhorcn            Te^QS IIKfB

                      LectiPicrAe op Service.
   11 eerti Py War qtiue qk$ Carred- Crpy of We above and foregoing First Hotitn
for Extension oPTme fo> frle a Petiticn for'DiseietionQryQ&tiesdhas been for
warded by U.S. ViaU pes-taq^ prepaid, ftrsV doss, te> We Atia-rey for Stale, _
, friflnn UnwKs        at rhlbfl, kunK/          Qrd \o tite Srofe. Ptosecuuting
Arrorney, P,o,Ba>( 12M06, Kustin,Texas 18711 on Wis tie 10S day ndfrh »n^ 7nW
                                                              Dner, fro Se.




                                                                                        if|
                                                              >:»*<^Sf